DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2020 is being considered by the examiner.

Claim Interpretation under 35 USC § 112(f) or 35 USC 112 (pre-AIA ) sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                      
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.         
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a processing unit including an input node and configured to perform processing and a control unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraph 31 recites “the processing unit 185 includes the AD converter 140 and the column memory 180”; paragraph 54 recites “the control unit 420 includes a clip MOS transistor 421 and a switch 422”. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, 11-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiyama et al. (US. Pub. No. 2017/0150075, hereinafter “Hiyama”) in view of Masuyama et al. (US. Pub. No. 2005/0225653, hereinafter “Masuyama”).
As to claims 1 and 16, Hiyama discloses a photoelectric conversion apparatus [figure 1, “100”], associated with its method of driving a photoelectric conversion apparatus, comprising:
a plurality of photoelectric conversion portions [figures 1 and 3, a plurality of photoelectric conversion portions “111”] each configured to generate an electric charge based on incident light [paragraph 21, pixels 111 generate electric charges by photoelectrically-converting incident light];
an output portion [figure 3, transistor “117”] configured to output an optical signal based on the electric charge [paragraph 39, “117” outputs a signal that is based on the electric potential of FD];
a processing unit [figure 1, “130” including an input node and to generate an output signal] including an input node and configured to perform processing to generate an output signal corresponding to a voltage of the input node [paragraph 38, the N signal is converted into a digital signal by 130]; and
a control unit [figure 1, “120”].
Hiyama does not disclose wherein the output portion outputs a first signal based on the electric charge of some photoelectric conversion portions among the plurality of photoelectric conversion portions, and the input node is changed from a predetermined voltage to a first voltage corresponding to the first signal,
wherein after the first signal is output, the output portion outputs a second signal based on the electric charges of the plurality of photoelectric conversion portions, and the input node changes to a second voltage corresponding to the second signal, and
wherein the control unit changes the voltage of the input node from the first voltage toward the predetermined voltage during a predetermined time period after the voltage of the input node changes to the first voltage and before the voltage of the input node changes to the second voltage.
Masuyama teaches a photoelectric conversion apparatus [figure 1, photoelectric conversion apparatus] wherein an output portion outputs a first signal based on the electric charge of some photoelectric conversion portions among a plurality of photoelectric conversion portions [figure 2, first signal output line based on the electric charge of photodiode], and an input node is changed from a predetermined voltage to a first voltage corresponding to a first signal [figure 5, read voltage is within predetermined range, system output unit outputs temporarily retained differential voltage],
wherein after the first signal is output, the output portion outputs a second signal based on the electric charges of the plurality of photoelectric conversion portions, and the input node changes to a second voltage corresponding to the second signal [figures 4 and 6, the output portion outputs a second signal based on the electric charges and the input node changes to a second voltage], and
wherein the control unit changes the voltage of the input node from the first voltage toward the predetermined voltage during a predetermined time period after the voltage of the input node changes to the first voltage and before the voltage of the input node changes to the second voltage [figures 4-6, read voltage is within predetermined range, system output unit outputs temporarily retained differential voltage, paragraph 78, control signals supplied to the signal processing circuit 120 respectively at predetermined timings are sampling pulses, clamp pulses and read voltage selection pulses].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the photoelectric conversion apparatus of Hiyama such that an output portion outputs a first signal based on the electric charge of some photoelectric conversion portions among a plurality of photoelectric conversion portions, and an input node is changed from a predetermined voltage to a first voltage corresponding to a first signal, wherein after the first signal is output, the output portion outputs a second signal based on the electric charges of the plurality of photoelectric conversion portions, and the input node changes to a second voltage corresponding to the second signal, and wherein the control unit changes the voltage of the input node from the first voltage toward the predetermined voltage during a predetermined time period after the voltage of the input node changes to the first voltage and before the voltage of the input node changes to the second voltage, as taught by Masuyama, in order to prevent a phenomenon that images become dark due to the entrance of intense light (Masuyama, paragraph 2).
As to claim 4, Hiyama, as modified by Masuyama, discloses the photoelectric conversion apparatus according to claim 1, wherein the control unit changes the voltage of the input node to a voltage corresponding to a reset voltage of the input node during the predetermined time period [Hiyama, figure 3, reset transistor “116” receives control voltage of the input node].
As to claim 5, Hiyama, as modified by Masuyama, discloses the photoelectric conversion apparatus according to claim 1, wherein the control unit changes the voltage of the input node to the predetermined voltage during the predetermined time period [Hiyama, paragraph 17, the electric charges trapped in the transistor are discharged to the floating diffusion region over a predetermined period].
As to claim 6, Hiyama, as modified by Masuyama, discloses the photoelectric conversion apparatus according to claim 1, wherein the control unit limits a variable range of the voltage of the input node in a case where the output portion outputs the second signal [Masuyama, paragraph 77, the signal processing circuit 120, is characterized by outputting, to a second signal output line]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 7, Hiyama, as modified by Masuyama, discloses the photoelectric conversion apparatus according to claim 1, wherein the control unit limits a variable range of the voltage of the input node in a case where the output portion outputs the first signal [Masuyama, paragraph 76, the pixel circuit 110 is characterized by outputting, to the first signal output line]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 8, Hiyama, as modified by Masuyama, discloses the photoelectric conversion apparatus according to claim 1,
wherein the processing unit is an analog-digital (AD) converter [Hiyama, figure 1, AD converter “130”], 
wherein the AD converter generates a first digital signal corresponding to the first voltage [Hiyama, figure 1, “130” generates a first digital signal to “120” corresponding to first voltage], and 
wherein the predetermined time period is a time period after the AD converter generates the first digital signal and before the voltage of the input node is changed to the second voltage [Hiyama, paragraph 17, the electric charges trapped in the transistor are discharged to the floating diffusion region over a predetermined period].
As to claim 9, Hiyama, as modified by Masuyama, discloses the photoelectric conversion apparatus according to claim 1, further comprising a single microlens configured to cause the incident light to enter the plurality of photoelectric conversion portions [Hiyama, figure 9, a single microlens “1502” to cause the incident light to enter the imaging apparatus “1504”].
As to claim 11, Hiyama, as modified by Masuyama, discloses the photoelectric conversion apparatus according to claim 1, further comprising an amplification unit to which the signal is input from the output portion, the amplification unit including an output node configured to output an amplification signal generated by amplifying the signal to the input node [Hiyama, figure 2, operational amplifier “121”, the signal is input from output portion, “121” includes an output node to output an amplification signal],
wherein the control unit is connected to an electric path between the output node and the input node [Hiyama, figure 1, “120” is connected to electric path between input and output nodes].
As to claim 12, Hiyama, as modified by Masuyama, discloses the photoelectric conversion apparatus according to claim 1,
wherein the control unit includes a voltage supply unit [Hiyama, figure 2, a voltage “VC0R”], and a switch configured to control electrical connection between the voltage supply unit and the input node [Hiyama, figure 2, switch “122” to control electrical connection], and wherein the switch is turned on during the predetermined time period so that the voltage of the input node is changed from the first voltage toward the predetermined voltage by a voltage supplied by the voltage supply unit [Hiyama, paragraph 28].
As to claim 17, Hiyama, as modified by Masuyama, discloses a photoelectric conversion system [Hiyama, figure 1, photoelectric conversion system] comprising:
the photoelectric conversion apparatus according to claim 1; and
a signal processing unit [Hiyama, figure 1, signal processing unit “190”] configured to process a signal output from the photoelectric conversion apparatus [Hiyama, paragraph 26].

Allowable Subject Matter
Claims 2-3, 10, 13-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claims 2-3, 10, 13-15 and 18, such as “wherein the output portion outputs a third signal that is a noise-level signal, and wherein the control unit limits a variable range of the voltage of the input node to a range less than or equal to the first voltage in a case where the output portion outputs the third signal”, recited by claim 2; “a plurality of pixels each including the plurality of photoelectric conversion portions and the output portion, wherein a first pixel among the plurality of pixels outputs the second signal, and wherein during a time period from when the first pixel outputs the second signal to when the first pixel outputs a next second signal, some pixels among the plurality of pixels output the first signal and the second signal, and some other pixels among the plurality of pixels do not output the first signal but output the second signal”, recited by claim 10; “wherein the voltage supply unit is a transistor, a power source voltage is supplied to a main node of the transistor, another main node of the transistor is connected to the switch, and a control voltage is input to a control node of the transistor”, recited by claim 13; “a holding circuit configured to hold the voltage of the input node, wherein the processing unit performs processing to generate an output signal based on the voltage held by the holding circuit”, recited by claim 15; and “the photoelectric conversion apparatus according to claim 1; a distance information acquisition unit configured to acquire distance information about a distance to a target object using a parallax image based on a signal from the photoelectric conversion apparatus; and a control unit configured to control the moving body based on the distance information”, recited by claim 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622